Case: 20-30672     Document: 00516350620        Page: 1    Date Filed: 06/09/2022




           United States Court of Appeals
                for the Fifth Circuit                                 United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          June 9, 2022
                                 No. 20-30672
                                                                        Lyle W. Cayce
                                                                             Clerk
   Gator Mitchell,

                                                          Plaintiff—Appellant,

                                     versus

   Sergeant Robert Goings; Sergeant John Craine;
   Sergeant Gary King; Captain Brink Hillman;
   Warden Robert Tanner; Louisiana State, through
   Louisiana Department of Public Safety and
   Corrections,

                                                       Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:20-CV-1333


   Before Jones, Stewart, and Duncan, Circuit Judges.
   Edith H. Jones, Circuit Judge:
         Gator Mitchell appeals the dismissal of his claims as barred by
   28 U.S.C. § 1915(g), colloquially known as the “three strikes” provision of
   the Prison Litigation Reform Act of 1995 (“PLRA”). That provision is
Case: 20-30672      Document: 00516350620          Page: 2   Date Filed: 06/09/2022




                                    No. 20-30672


   inapplicable because Mitchell’s claims were removed to, as opposed to
   brought in, federal court. We therefore Reverse and Remand.
                              I. BACKGROUND
          Mitchell is confined in the B.B. “Sixty” Rayburn Correctional Center
   (“RCC”) in Angie, Louisiana. Mitchell alleges that, beginning in January
   2019, guards Robert Goings, John Craine, Gary King, and Brink Hillman
   abused and intimidated him. Mitchell alleges he reported this treatment to
   Robert Tanner, the warden, who took no action. Mitchell then filed a
   grievance against Goings in mid-March 2019. The result of the internal
   investigation is, however, uncertain.
          In March 2020, Mitchell elected to bring § 1983 and negligence claims
   in Louisiana state court against the State of Louisiana (through the
   Department of Public Safety and Corrections) and the above-named
   individual Defendants. Importantly, he obtained leave to proceed in forma
   pauperis (IFP). Goings then timely removed the action to federal court
   pursuant to 28 U.S.C. § 1441(a) and paid the filing fee.           The other
   Defendants consented. Mitchell filed an amended complaint several weeks
   later that raised the same claims.
          Defendants moved to dismiss under Fed. R. Civ. P. 12(b)(6) and
   for summary judgment, maintaining in part that Mitchell had not exhausted
   his administrative remedies. Mitchell opposed the motions and sought
   limited discovery on the issue of exhaustion.         Hillman replied, again
   contending that Mitchell failed to exhaust by seeking relief through the prison
   grievance system.
          The parties consented to proceed before a magistrate judge. The
   magistrate judge determined that Mitchell had at least three prior “strikes”
   arising from his previous frivolous prison litigation. See 28 U.S.C.
   §§ 1915(e)(2)(B)(i)-(ii), (g). The magistrate judge also ruled that § 1915(g)




                                           2
Case: 20-30672      Document: 00516350620          Page: 3    Date Filed: 06/09/2022




                                    No. 20-30672


   applied to actions, like this one, that are removed from state court. That
   meant Mitchell could not proceed IFP unless he was in imminent danger of
   serious physical injury. Mitchell made no such showing. The magistrate
   judge accordingly dismissed the action without prejudice and specified that
   Mitchell may refile after paying the requisite fee.
          Mitchell timely, but unsuccessfully, sought reconsideration or a new
   trial pursuant to Rules 59 and 60. Mitchell contended that he had no
   opportunity to address the three strikes issue, and § 1915(g) was inapplicable
   because he had not sought to proceed IFP in federal court after Goings
   removed the action. In denying Mitchell’s motion, the court reasoned that
   Mitchell’s failure to move to proceed IFP in federal court was irrelevant
   because he was granted IFP status in state court and that permission
   “remain[ed] in full force and effect.”          The magistrate judge then
   reemphasized that § 1915(g) applies to cases that were filed IFP in state court
   and removed to federal court. Mitchell appealed.
                                 II. DISCUSSION
          This court reviews the district court’s interpretation of the PLRA de
   novo, and we review de novo the court’s denial of a motion for reconsideration
   based on a question of law. See Jackson v. Johnson, 475 F.3d 261, 265 (5th
   Cir. 2007) (per curiam) (quotation omitted); see also Dearmore v. City of
   Garland, 519 F.3d 517, 520 (5th Cir. 2008) (citation omitted).
          Mitchell maintains that the magistrate judge erred by dismissing his
   action pursuant to § 1915(g) of the PLRA. Defendants respond that this
   court lacks jurisdiction to review Mitchell’s claims; the magistrate judge
   correctly applied the three strikes rule; and the court may alternatively affirm
   the judgment based on Mitchell’s failure to exhaust his prison administrative
   remedies. We disagree with each of Defendants’ contentions.




                                          3
Case: 20-30672      Document: 00516350620           Page: 4   Date Filed: 06/09/2022




                                     No. 20-30672


                                         A.
          Under 28 U.S.C. § 1291, this court is only empowered to review
   “final decisions.” Goings, Tanner, and the state acknowledge that the
   magistrate judge’s ruling “dispose[d] of the entire case” and there was
   “nothing left for [the magistrate judge] to do.” But they maintain that the
   action is not “final” because the magistrate judge dismissed the action
   without prejudice and authorized Mitchell to refile if he paid the filing fee.
   This is incorrect.
          We exercise jurisdiction over this appeal because “[t]he dismissal of
   an action—whether with or without prejudice—is final and appealable.”
   Umbrella Inv. Grp., L.L.C. v. Wolters Kluwer Fin. Servs., Inc., 972 F.3d 710,
   712 (5th Cir. 2020) (quoting Ciralsky v. C.I.A., 355 F.3d 661, 666 (D.C. Cir.
   2004) (alteration in original)). The magistrate judge “dismissed [this action]
   as barred by the three strikes provision of §1915(g)[.]” “That the dismissal
   was without prejudice to filing another suit does not make the cause
   unappealable, for denial of relief and dismissal of the case ended this suit so
   far as the [magistrate judge] was concerned.” United States v. Wallace &
   Tiernan Co., 336 U.S. 793, 794 n. 1, 69 S. Ct. 824, 825 (1949); see also
   15A Charles Alan Wright et al., Federal Practice and
   Procedure § 3914.6 (2nd ed. April 2022 update) (“Many cases reflect the
   rule that a dismissal without prejudice is appealable as a final judgment.”).
                                         B.
          “What this country needs, Congress [has] decided, is fewer and better
   prisoner suits.” Jones v. Bock, 549 U.S. 199, 203, 127 S. Ct. 910, 914 (2007)
   (citation omitted). To that end, the PLRA instituted “a variety of reforms
   designed to filter out the bad claims and facilitate consideration of the good.”
   Id. at 549 U.S. at 204, 127 S. Ct. at 914. The three strikes rule is one such
   filtering device. It provides that:




                                          4
Case: 20-30672      Document: 00516350620          Page: 5    Date Filed: 06/09/2022




                                    No. 20-30672


          In no event shall a prisoner bring a civil action or appeal a
          judgment in a civil action or proceeding under this section if
          the prisoner has, on 3 or more prior occasions, while
          incarcerated or detained in any facility, brought an action or
          appeal in a court of the United States that was dismissed on the
          grounds that it is frivolous, malicious, or fails to state a claim
          upon which relief may be granted, unless the prisoner is under
          imminent danger of serious physical injury.
   28 U.S.C. § 1915(g). Without this rule, litigious prisoners “lack[] an[y]
   economic incentive to refrain from filing frivolous, malicious, or repetitive
   lawsuits.” Neitzke v. Williams, 490 U.S. 319, 324, 109 S. Ct. 1827, 1831
   (1989). With the rule, prisoners must think hard before involving federal
   courts in their grievances.
          Actions removed from state courts, however, do not count as
   “strikes” under § 1915(g) because they are not brought in federal court. “To
   ‘bring’ an action has long meant to initiate or commence it, not to prosecute
   or to continue it.” Maldonado v. Baker Cnty. Sheriff's Off., 23 F.4th 1299,
   1304 (11th Cir. 2022) (citing Black’s Law Dictionary 192 (6th ed.
   1990)); see also Dooley v. Wetzel, 957 F.3d 366, 377 n.9 (3d Cir. 2020).
   Moreover, “[t]o bring an action under § 1915, the prisoner must seek and be
   granted the ability to proceed [IFP] in a ‘court of the United States’ by
   submitting ‘an affidavit that includes a statement of all assets such [person]
   possesses’ to prove indigency.” Maldonado, 23 F.4th at 1305 (quoting
   28 U.S.C. § 1915(a)). A court of the United States “includes the Supreme
   Court of the United States, courts of appeals, district courts . . .[,] and any
   court created by Act of Congress the judges of which are entitled to hold
   office during good behavior.” 28 U.S.C. § 451. State courts are not included.
   Thus, “[w]hen a defendant removes a case from state to federal court, it
   cannot be said that a prisoner-plaintiff was the one who brought the case in
   federal court.” Harris v. Mangum, 863 F.3d 1133, 1141 (9th Cir. 2017). We




                                          5
Case: 20-30672         Document: 00516350620              Page: 6       Date Filed: 06/09/2022




                                          No. 20-30672


   agree with the Third, Seventh, Ninth, Tenth, and Eleventh Circuits that
   § 1915(g) is inapplicable when an action is removed from state court. See
   Maldonado, 23 F.4th at 1306-07; Hill v. Madison County, 983 F.3d 904, 907-
   08 (7th Cir. 2020); Dooley, 957 F.3d at 377 n.9; Woodson v. McCollum,
   875 F.3d 1304, 1307 (10th Cir. 2017); Harris, 863 F.3d at 1140-41.
           Nonetheless, we point out that Rule 11 also provides courts with a
   “means to penalize the pursuit of frivolous suits that are removed to federal
   court.” Hill, 983 F.3d at 907. And “[i]f a prisoner fails to pay a penalty
   imposed under Rule 11, the court may take other steps, such as revoking the
   privilege of litigating [IFP] or barring new suits altogether.” Id. (citation
   omitted). Courts may consider these measures where appropriate even
   where § 1915(g) is inapplicable.
           Because Mitchell did not bring this action in any court of the United
   States, the magistrate judge erred by determining that his claims were barred
   by § 1915(g).1
                                               C.
           The magistrate judge did not address whether Mitchell exhausted his
   administrative remedies. Several Defendants nevertheless urge affirmance
   based on Mitchell’s alleged failure to exhaust prison administrative remedies.
           But “we are a court of review, not first view.” Montano v. Texas,
   867 F.3d 540, 546 (5th Cir. 2017) (quoting United States v. Houston, 792 F.3d
   663, 669 (6th Cir. 2015)). That is why “[t]he issue of . . . exhaustion of []


           1
              It is also worth emphasizing that “the federal filing fee was paid in full here by
   [Goings], so the federal courts are not burdened by an action without payment.”
   Maldonado, 23 F.4th at 1306. Absent removal, any burden in adjudicating Mitchell’s claims
   would have fallen on the Louisiana judiciary; Defendants, not Mitchell, shifted the burden
   to this court. Finally, Mitchell is now represented by counsel on appeal and the appellate
   filing fee has been duly paid.




                                                6
Case: 20-30672      Document: 00516350620          Page: 7    Date Filed: 06/09/2022




                                    No. 20-30672


   administrative remedies is . . . appropriate for the district court to decide in
   the first instance.” Cano-Miranda v. Ashcroft, 262 F.3d 477, 479 (5th Cir.
   2001); see also Jones, 549 U.S. at 219 , 127 S. Ct. at 923 (“We leave it to the
   court below in the first instance to determine the sufficiency of the
   exhaustion in these cases.”). The record here is devoid of any findings
   regarding exhaustion. Indeed, the issue of exhaustion was in discovery by the
   parties when this appeal occurred. As Mitchell suggests, remand is required
   to determine this question.
          The judgment is REVERSED and REMANDED for further
   proceedings consistent herewith.




                                          7